263 F.3d 60 (3rd Cir. 2001)
IN RE: APPLICATION FOR CHANGE OR REASSIGNMENT OF JUDGE PURSUANT TO 28 U.S.C. SEC. 144 & 455
LEE J. ROHN; MARIE SALDANA; CATHERINE FIGUEROA; CALEDONIA SPRINGS, APPELLANTS
No. 00-2456
UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
May 30, 2001

1
ON APPEAL FROM THE DISTRICT COURT OF THE VIRGIN ISLANDS (Division of St. Croix)Thomas J. Moore, Judge; (D.C. Misc. No. 2000/1)


2
Present: Becker, Chief Judge, McKee and Rendell, Circuit Judges

JUDGMENT

3
This cause came on to be heard on the record from the District Court of the Virgin Islands and was argued by counsel May 18, 2001.


4
On consideration whereof, it is now here ordered and adjudged by this Court that the judgment of the said District Court entered July 24, 2000, be, and the same is hereby affirmed. Costs taxed against the appellant. All of the above in accordance with the opinion of this Court announced from the bench on May 18, 2001. The mandate shall issue forthwith.